           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 1 of 21


1    AARON D. FORD
       Attorney General
2    Akke Levin (Bar No. 9102)
       Senior Deputy Attorney General
3    Katlyn M. Brady (Bar No. 14173)
       Senior Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
6    (702) 486-3420 (phone)
     (702) 486-3773 (fax)
7    alevin@ag.nv.gov
     katlynbrady@ag.nv.gov
8
     Attorneys for Defendants
9    Gary Piccinini, Bryan Shields, Dwight Neven,
     Joel Tyning, Nevada Department of Corrections,
10   Jane Balao, Christopher Shields,
     and Rosemarie McCrary
11

12                        UNITED STATES DISTRICT COURT

13                                DISTRICT OF NEVADA

14   BONNIE LOPEZ, individually as sister        Case No. 2:21-cv-01161-JAD-BNW
     and Special Administrator for the Estate of
15   MELODY MORGAN, deceased; COLLEEN
     LACKEY, individually as mother of
16   MELODY MORGAN, deceased,
17                      Plaintiffs,
                                                  DEFENDANTS’ ANSWER TO FIRST
18   vs.                                              AMENDED COMPLAINT
19   THE STATE OF NEVADA ex rel.
     NEVADA DEPARTMENT OF
20   CORRECTIONS, WARDEN DWIGHT
     NEVEN, individually; GARY PICCININI,
21   ASSISTANT WARDEN, individually;
     BRYAN SHIELDS, individually; OFFICER
22   JOEL TYNNING, individually; OFFICER
     KARISSA CURRIER; OFFICER JAZMINA
23   FLANAGAN; NURSE JANE BALAO;
     NURSE BRIGIDO BAYAWA; NURSE
24   LEILANI FLORES; NURSE ROSEMARY
     MCCRARY; NURSE MA LITA
25   SASTRILLO; NURSE CHRIS SHIELDS;
     DOES I through X; and ROE ENTITIES I
26   through X, inclusive,
27                      Defendants.
28   ...



30                                        Page 1 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 2 of 21


1          Defendants Gary Piccinini, Bryan Shields, Dwight Neven, Joel Tyning, Nevada
2    Department of Corrections (“NDOC”), Jane Balao, Christopher Shields, and Rosemarie
3    McCrary (collectively Defendants”), by and through counsel, answer Plaintiffs’ First
4    Amended Complaint (“FAC”) as follows:
5                                                I.
6                                       INTRODUCTION
7          1.     Paragraph 1 alleges only legal conclusions and no facts that require a
8    response. To the extent a response is required, Defendants deny the allegations.
9                                                II.
10                               JURISDICTION AND VENUE
11         2.     Paragraph 2 alleges legal conclusions and no facts that require a response. To
12   the extent a response is required, Defendants deny the allegations.
13         3.     Paragraph 3 alleges legal conclusions and no facts that require a response.
14         4.     Defendants deny the allegations made in paragraph 4.
15         5.     Paragraph 5 alleges legal conclusions which do not warrant a response.
16         6.     Paragraph 6 contains a jury demand, which does not warrant a response.
17                                              III.
18                                        THE PARTIES
19         7.     As to the first two sentences of paragraph 7, defendants NDOC, Neven, Bryan
20   Shields, Piccinini, and Tyning admit that Bonnie Lopez is Melody Morgan’s sister but lack
21   knowledge or information sufficient to form a belief as to the truth of the remaining
22   allegations made in this paragraph and therefore deny them. Defendants Jane Balao,
23   Christopher Shields, and Rosemarie McCrary lack knowledge or information sufficient to
24   form a belief as to the truth of the allegations made in those sentences and therefore deny
25   them. The last sentence of paragraph 7 contains legal conclusions, which require no
26   response. To the extent a response is required, Defendants deny the allegations made
27   therein.
28   ...


30                                          Page 2 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 3 of 21


1          8.     As to the first two sentences of paragraph 8, defendants NDOC, Neven, Bryan
2    Shields, Piccinini, and Tyning admit that Colleen Lackey (Lackey) is Melody Morgan’s
3    mother but lack knowledge or information sufficient to form a belief as to the truth of the
4    remaining allegations made therein and therefore deny them. Defendants Jane Balao,
5    Christopher Shields, and Rosemarie McCrary lack knowledge or information sufficient to
6    form a belief as to the truth of the allegations made in the first two sentences of paragraph
7    8 and therefore deny them. The last sentence of paragraph 8 of the FAC states legal
8    conclusions, which require no response. To the extent a response is required, Defendants
9    deny the allegations made therein.
10         9.     As to paragraph 9, Defendants admit that Gary Piccinini was the Associate
11   Warden at Florence McClure Women’s Correctional Center (FMWCC) and is a Nevada
12   resident and deny the remainder of the allegations made in that paragraph.
13         10.    As to paragraph 10, Defendants admit that Dwight Neven was warden of
14   FMWCC and is a Nevada resident and deny the remainder of the allegations made in that
15   paragraph.
16         11.    As to paragraph 11, Defendants admit that Bryan Shields is and was at all
17   relevant times employed by NDOC and is a resident of Nevada.
18         12.    As to paragraph 12, Defendants admit that Joel Tyning was employed by
19   NDOC and is a Nevada resident, and deny the remainder of the allegations made therein.
20         13.    Defendants admit the allegations of paragraph 13.
21         14.    As to paragraph 14, Defendants admit that Jazmina Flanigan was employed
22   by NDOC and is a Nevada resident, and deny the remainder of the allegations made
23   therein.
24         15.    Defendants admit the allegations made in paragraph 15.
25         16.    Defendants admit the allegations made in paragraph 16.
26         17.    Defendants admit the allegations made in paragraph 17.
27   ...
28   ...


30                                           Page 3 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 4 of 21


1          18.    As to paragraph 18, Defendants admit that Rosemarie McCrary was employed
2    by NDOC and is a Nevada resident, and deny the remainder of the allegations made
3    therein.
4          19.    Defendants admit the allegations made in paragraph 19.
5          20.    Defendants admit the allegations made in paragraph 20.
6          21.    Paragraph 21 states no facts against Defendants that require a response.
7          22.    Defendants admit the allegations made in paragraph 22.
8          23.    Paragraph 23 contains vague legal allegations and conclusions in the
9    alternative that do not warrant a response. To the extent any of the allegations made in
10   paragraph 23 require a response, Defendants deny them.
11         24.    Defendants deny the allegations made in paragraph 24 of the FAC.
12         25.    Paragraph 25 contains vague legal conclusions in the alternative that do not
13   warrant a response. To the extent these legal allegations require a response, they are
14   denied. Defendants admit only that the individual Defendants were employees of NDOC.
15         26.    Paragraph 26 contains only vague legal conclusions which do not require a
16   response. To the extent a response is required, Defendants deny each allegation made
17   therein.
18         27.    Paragraph 27 states no facts requiring a response.
19                                               IV.
20                                 FACTUAL ALLEGATIONS
21         28.    As to paragraph 28, Defendants admit that Melody Morgan was born on
22   March 24, 1993 in California and moved to Las Vegas, Nevada. Defendants lack knowledge
23   or information sufficient to form a belief about the truth of the remaining allegations made
24   in paragraph 28 and therefore deny them.
25         29.    Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations made in paragraph 29 and therefore deny each of them.
27   ...
28   ...


30                                          Page 4 of 21
          Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 5 of 21


1          30.    As to paragraph 30, Defendants admit Morgan received Social Security
2    benefits. Defendants lack knowledge or information sufficient to form a belief about the
3    truth of the remaining allegations made in this paragraph and therefore deny them.
4          31.    As to paragraph 31, Defendants lack knowledge or information sufficient to
5    form a belief about the truth of the allegations made in this paragraph and therefore deny
6    each of them.
7          32.    Defendants lack knowledge or information sufficient to form a belief about the
8    truth of the allegations made in paragraph 32 of the FAC and therefore deny each of them.
9          33.    As to paragraph 33, Defendants admit Morgan was arrested in November of
10   2012 for three category B felonies.
11         34.    Defendants lack knowledge or information sufficient to form a belief about the
12   truth of the allegations made in paragraph 34 and therefore deny each of them.
13         35.    Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the allegations made in paragraph 35 and therefore deny each of them.
15         36.    As to paragraph 36, Defendants admit that Melody Morgan entered a guilty
16   plea on three category B felonies in December 2013, that she was sentenced to several years
17   of prison, and that she was incarcerated within NDOC at FMWCC.
18         37.    Defendants deny the allegations made in paragraph 37.
19         38.    As to paragraph 38, Defendants admit that Melody Morgan was transferred
20   to the Jean Conservation Camp (“JCC”) in or about January of 2018 and deny the
21   remainder of the allegations made in this paragraph.
22         39.    As to paragraph 39, Defendants admit that Melody Morgan walked away from
23   JCC on April 18, 2018 with another inmate.
24         40.    As to paragraph 40, Bryan Shields admits that on or about April 19, 2018, he
25   contacted Ms. Lackey about locating Melody Morgan; that on or about April 26, 2018 when
26   Morgan was recaptured, Ms. Lackey told him that Melody Morgan had committed suicide
27   in the past and had mental issues; and that she asked him if Morgan could be put on suicide
28   watch. Bryan Shields denies the remainder of the allegations made in paragraph 40. The


30                                          Page 5 of 21
          Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 6 of 21


1    other answering Defendants lack knowledge or information sufficient to form a belief about
2    the truth of the allegations made in paragraph 40 and therefore deny them.
3          41.    As to paragraph 41, Bryan Shields admits that on April 26, 2018, he told Ms.
4    Lackey that he would inform the institution about Morgan’s mental health issues and
5    request that she be put on suicide watch and denies the remainder of the allegations made
6    in that paragraph.    The other answering Defendants lack knowledge or information
7    sufficient to form a belief about the truth of the allegations made in paragraph 41 and
8    therefore deny each of them.
9          42.    As to paragraph 42, Bryan Shields admits the allegations made in the first
10   sentence of that paragraph. As to the second sentence of paragraph 42, Bryan Shields
11   admits that Ms. Lackey told him she did not want Morgan to know that she had assisted
12   in locating her and denies the remainder of the allegations made therein. The other
13   answering Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the allegations made in paragraph 42 and therefore deny each of them.
15         43.    Defendants lack knowledge or information sufficient to form a belief about the
16   truth of the allegations made in paragraph 43 and therefore deny them.
17         44.    As to paragraph 44, Bryan Shields admits that on April 26, 2018, Ms. Lackey
18   told him where Melody Morgan was at that time. The other answering Defendants lack
19   knowledge or information sufficient to form a belief about the truth of the allegations made
20   in paragraph 42 and therefore deny each of them
21         45.    As to paragraph 45, Defendants admit that Morgan was located and arrested
22   on April 26, 2018 and deny the remainder of the allegations made therein.
23         46.    Defendants lack knowledge or information sufficient to form a belief about the
24   truth of the allegations made in paragraph 46 and therefore deny them.
25         47.    As to paragraph 47, Bryan Shields admits that on April 26, 2018, when
26   Morgan was recaptured, Ms. Lackey told him that Melody Morgan had committed suicide
27   in the past and had mental issues; that she asked him if she could be put on suicide watch;
28   and that he told Ms. Lackey that he would inform the institution about Morgan’s mental


30                                          Page 6 of 21
          Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 7 of 21


1    health issues and request that she be put on suicide watch. Bryan Shields denies the
2    remainder of the allegations made in this paragraph. The other answering Defendants
3    lack knowledge or information sufficient to form a belief about the truth of the allegations
4    made in paragraph 47 and therefore deny them.
5            48.   As to paragraph 48, Bryan Shields admits that he called Karissa Currier and
6    told her that Ms. Lackey had said that Melody Morgan was suicidal in the past and asked
7    Ms. Currier if Morgan could be put on suicide watch and denies the remainder of the
8    allegations made in that paragraph. The other answering Defendants lack knowledge or
9    information sufficient to form a belief about the truth of the allegations made in paragraph
10   48 and therefore deny them.
11           49.   As to paragraph 49, Defendants admit that Karissa Currier testified during
12   her deposition that she called and spoke to Jazmina Flanigan after speaking with Bryan
13   Shields, but Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the remaining allegations made in paragraph 49 and therefore deny them.
15           50.   As to paragraph 50, Defendants admit that Jazmina Flanigan testified during
16   her deposition that Karissa Currier did not call her about Melody Morgan being at risk of
17   committing suicide but Defendants lack knowledge or information sufficient to form a belief
18   about the truth of the remaining allegations made in paragraph 50 and therefore deny
19   them.
20           51.   As to paragraph 51, Defendants admit that on April 26, 2018, Melody Morgan
21   was transported to FMWCC.
22           52.   Defendants Bryan Shields, Neven, and Piccinini deny the allegations made in
23   paragraph 52 to the extent they pertain to them and are without knowledge or information
24   sufficient to form a belief about the truth of the allegations made against other defendants
25   in paragraph 52 and therefore deny them. Paragraph 52 makes no allegations against the
26   remaining answering Defendants and therefore requires no response by them; to the extent
27   a response is required, they lack knowledge or information sufficient to form a belief about
28   the truth of the remaining allegations made in paragraph 52 and therefore deny them.


30                                          Page 7 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 8 of 21


1          53.    As to paragraph 53, Defendants are without knowledge or information
2    sufficient to form a belief about the truth of the allegations made therein and therefore
3    deny them.
4          54.    Paragraph 54 alleges conduct by individuals other than Defendants and
5    contains legal conclusions and opinions that do not require a response. To the extent a
6    response is required, Defendants are without knowledge or information sufficient to form
7    a belief about the truth of the allegations made in paragraph 54 and therefore deny the
8    allegations made therein, as well as those allegations and opinions made in the alleged
9    “Affidavit of Merit” by Kimberly M. Pearson to which paragraph 54 refers.
10         55.    As to Paragraph 55, Defendants are without knowledge or information
11   sufficient to form a belief about the truth of the allegations made therein and therefore
12   deny them.
13         56.    As to Paragraph 56, Defendants admit that Melody Morgan was found
14   unresponsive in her cell on April 28, 2018 and deny the remainder of the allegations made
15   in this paragraph.
16         57.    Paragraph 57 contains legal conclusions that do not require a response. To
17   the extent a response is required, Defendants deny the allegations made in this paragraph.
18         58.    As to paragraph 58, Defendants admit that Morgan was found with a bedsheet
19   around her neck and are without knowledge or information sufficient to form a belief about
20   the truth of the remaining allegations made therein and therefore deny them.
21         59.    As to paragraph 59, defendants Christopher Shields, Jane Balao, and
22   Rosemarie McCrary admit that an emergency response with life-saving measures was
23   initiated; that nursing staff cut the bed sheet with nurses bandage scissors and lowered
24   Melody Morgan to the floor; and that they and medical staff initiated resuscitative efforts,
25   and deny the remainder of the allegations made in that paragraph. The other answering
26   Defendants lack knowledge or information sufficient to form a belief about the truth of the
27   allegations made in paragraph 59 and therefore deny them.
28   ...


30                                          Page 8 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 9 of 21


1          60.    As to paragraph 60, defendants Christopher Shields, Jane Balao, and
2    Rosemarie McCrary admit that CPR compressions and AED (automatic external
3    defibrillator) were administrated, deny that the measures were ineffective, and deny the
4    remainder of the allegations made in that paragraph. The other answering Defendants
5    lack knowledge or information sufficient to form a belief about the truth of the allegations
6    made in paragraph 60 and therefore deny them.
7          61.    Defendants admit the first sentence of paragraph 61 but lack knowledge or
8    information sufficient to form a belief about the truth of the remaining allegations made in
9    paragraph 61 and therefore deny them.
10         62.    As to paragraph 62, Defendants admit that life-saving efforts at UMC failed,
11   and that Morgan was pronounced dead on April 28, 2018.
12         63.    Defendant Piccinini denies the allegations made in paragraph 63. The other
13   answering Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the allegations made in paragraph 63 and therefore deny them.
15         64.    Paragraph 64 contains vague legal conclusions and conclusory allegations
16   which do not warrant a response. To the extent a response is required, Defendants deny
17   the conclusions and allegations of this paragraph.
18         65.    Paragraph 65 contains legal conclusions and conclusory allegations which do
19   not warrant a response. To the extent a response is required, Defendants deny the
20   conclusions and allegations of this paragraph.
21         66.    Paragraph 66 contains legal conclusions and conclusory allegations which do
22   not warrant a response. To the extent a response is required, Defendants deny the
23   conclusions and allegations of this paragraph.
24         67.    Paragraph 67 contains legal conclusions and conclusory allegations which do
25   not warrant a response. To the extent a response is required, Defendants deny the
26   conclusions and allegations of this paragraph.
27   ...
28   ...


30                                          Page 9 of 21
          Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 10 of 21


1          68.     Paragraph 68 contains legal conclusions and conclusory allegations in the
2    alternative which do not warrant a response. To the extent a response is required,
3    Defendants deny the conclusions and allegations of this paragraph.
4          69.     Paragraph 69 states an incomplete legal conclusion and does not require a
5    response. To the extent a response is required, the allegation is denied.
6          70.     Paragraph 70 makes vague legal conclusions that do not require a response.
7    To the extent they do, Defendants deny the allegations.
8          71.     Paragraph 71 makes vague legal conclusions and conclusory allegations
9    against all Defendants collectively that do not require a response. To the extent a response
10   is required, Defendants deny each allegation made in paragraph 71.
11                                                 V.
12                                     CAUSES OF ACTION
13                                  FIRST CAUSE OF ACTION

14    42 U.S.C. § 1983 – EIGHTH AMENDMENT – DELIBERATE INDIFFERENCE TO
                               SERIOUS MEDICAL NEED
15         PLAINTIFF ESTATE AGAINST ALL DEFENDANTS EXCEPT NDOC

16         72.     As to paragraph 72, Defendants reallege and incorporate their answers from
17   the prior paragraphs as if fully set forth herein.
18         73.     Paragraph 73 states generalities and abstract legal conclusions, which do not
19   warrant a response. To the extent the paragraph purports to allege facts, the allegations
20   are denied.
21         74.     Paragraph 74 contains a legal conclusion which does not warrant a response.
22   To the extent the paragraph purports to allege facts, the allegations are denied.
23         75.     Defendants deny the allegations made in paragraph 75.
24         76.     Defendants deny the allegations made in paragraph 76.
25         77.     Paragraph 77 contains allegations about Currier and Flanigan as to which
26   Defendants lack knowledge or information sufficient to form a belief about their truth and
27   therefore deny them. To the extent paragraph 77 addresses alleged conduct by Defendants,
28   the allegations are denied.


30                                           Page 10 of 21
          Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 11 of 21


1          78.    Paragraph 78 contains conclusory legal allegations which do not warrant a
2    response; to the extent the paragraph makes any factual allegations, they are denied.
3          79.    Defendants deny the allegations made against them in paragraph 79.
4          80.    Defendants deny the allegations made in paragraph 80.
5          81.    Defendants deny the allegations made against them in paragraph 81.
6          82.    Defendants deny the allegations made against them in paragraph 82.
7          83.    Defendants Balao, Christopher Shields, and McCrary deny the allegations
8    made against them in paragraph 83, which are conclusory and fail to identify which of the
9    six “Nursing Defendants” allegedly did what.       The other answering Defendants lack
10   knowledge or information sufficient to form a belief about the truth of the allegations made
11   in paragraph 83 and therefore deny them.          Defendants are without knowledge or
12   information to form a belief as to the truth of the allegations pertaining to the other
13   unidentified “Nursing Defendants” in paragraph 83 and therefore deny them.
14         84.    Defendants deny the allegations made in paragraph 84.
15         85.    Paragraph 85 states legal conclusions which do not warrant a response; to the
16   extent the paragraph purports to attribute any alleged conduct to the Defendants, the
17   allegations are denied.
18         86.    Defendants Tyning, Balayo, Christopher Shields, and McCrary deny each of
19   the allegations made in paragraph 86 to the extent they pertain to them. As to allegations
20   pertaining to Currier and other Nursing Defendants, Tyning, Balayo, Christopher Shields,
21   and McCrary lack knowledge or information sufficient to form a belief as to their truth and
22   therefore deny them. The other answering Defendants lack knowledge or information
23   sufficient to form a belief about the truth of the allegations made in paragraph 86 and
24   therefore deny them.
25         87.    The first sentence of paragraph 87 makes no allegations against Defendants
26   and the second contains legal conclusions which do not warrant a response. To the extent
27   the allegations of paragraph 87 purport to attribute any alleged conduct to Defendants, the
28   allegations are denied.


30                                          Page 11 of 21
            Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 12 of 21


1            88.   Paragraph 88 makes conclusory allegations in the alternative against Tyning
2    and unidentified Nursing Defendants which cannot be fairly answered and therefore
3    defendants Tyning, Balao, Christopher Shields, and McCrary deny the allegations made in
4    paragraph 88. The other answering Defendants lack knowledge or information sufficient
5    to form a belief about the truth of the allegations made in paragraph 88 and therefore deny
6    them.
7            89.   Defendants deny the allegations made against them in paragraph 89.
8            90.   Defendants deny the allegations made against them in paragraph 90.
9            91.   Defendants deny the allegations made against them in paragraph 91.
10                                SECOND CAUSE OF ACTION
11           LOSS OF FAMILIAL ASSOCIATION 42 U.S.C. § 1983 – FOURTEENTH
                      AMENDMENT – SUBSTANTIVE DUE PROCESS
12         PLAINTIFF LACKEY AGAINST ALL DEFENDANTS EXCEPT DEFENDANT
                                      NDOC
13

14           92.   As to paragraph 92, Defendants reallege and incorporate their answers to the
15   prior paragraphs as if fully set forth herein.
16           93.   Defendants NDOC, Neven, Bryan Shields, Piccinini, and Tyning admit the
17   allegation made in paragraph 93. The other answering Defendants lack knowledge or
18   information sufficient to form a belief as to the truth of the allegation and therefore deny
19   it.
20           94.   Paragraph 94 states a legal conclusion which does not warrant a response. To
21   the extent a response is required, Defendants deny the allegations.
22           95.   Defendants deny the allegations made against them in paragraph 95.
23           96.   Defendants deny the allegations made against them in paragraph 96.
24           97.   Defendants deny the allegations made against them in paragraph 97.
25

26   ...
27   ...
28   ...


30                                           Page 12 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 13 of 21


1                                   THIRD CAUSE OF ACTION
2                                       NEGLIGENCE
                                  AGAINST ALL DEFENDANTS
3

4           98.    As to paragraph 98, Defendants reallege and incorporate their answers to the
5    prior paragraphs as if fully set forth herein.
6           99.    Defendants deny the allegations made against them in paragraph 99.
7           100.   Defendants Balao, McCrary, and Chris Shields deny the allegations made
8    against them in paragraph 100. The other answering Defendants lack knowledge or
9    information sufficient to form a belief as to the truth of the conclusory allegations made in
10   paragraph 100 and therefore deny them.
11          101.   Defendants deny the allegations made against them in paragraph 101.
12          102.   Defendants deny the allegations made against them in paragraph 102.
13          103.   Defendants deny the allegations made against them in paragraph 103.
14                                FOURTH CAUSE OF ACTION
15                                   WRONGFUL DEATH
                                  AGAINST ALL DEFENDANTS
16

17          104.   As to paragraph 104, Defendants reallege and incorporate all their answers
18   to the prior paragraphs as if fully set forth herein.
19          105.   Paragraph 105 states a legal conclusion which does not warrant a response;
20   to the extent the paragraph purports to allege conduct against the Defendants, the
21   allegations are denied.
22          106.   Defendants deny the allegations made against them in paragraph 106.
23          107.   Defendants deny the allegations made against them in paragraph 107.
24          108.   Defendants deny the allegations made against them in paragraph 108.
25          109.   Defendants deny the allegations made against them in paragraph 109.
26          110.   Defendants deny the allegations made against them in paragraph 110.
27   ...
28   ...


30                                           Page 13 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 14 of 21


1                                   FIFTH CAUSE OF ACTION
2                                   GROSS NEGLIGENCE
                                  AGAINST ALL DEFENDANTS
3

4           111.   As to paragraph 111, Defendants reallege their answers to the prior
5    paragraphs as if fully set forth herein.
6           112.   Paragraph 112 states a legal conclusion which does not warrant a response;
7    to the extent the paragraph purports to allege conduct against Defendants, the allegations
8    are denied.
9           113.   Defendants deny the allegations made against them in paragraph 113.
10          114.   Defendants deny the allegations made against them in paragraph 114.
11          115.   Defendants deny the allegations made against them in paragraph 115.
12          116.   Defendants deny the allegations made against them in paragraph 116.
13                                  SIXTH CAUSE OF ACTION
14                           NEGLECT OF VULNERABLE PERSON
                                AGAINST ALL DEFENDANTS
15

16          117.   As to paragraph 117, Defendants reallege and incorporate their answers to
17   the prior paragraphs as if fully set forth herein.
18          118.   Paragraph 118 contains a legal conclusion that requires no response. To the
19   extent Plaintiffs purport to allege any conduct, Defendants deny the allegations made
20   against them.
21          119.   Paragraph 119 contains legal conclusions that require no response. To the
22   extent a response is required, Defendants deny the allegations.
23          120.   Paragraph 120 contains a legal conclusion that requires no response. To the
24   extent a response is required, Defendants deny the allegations made in this paragraph.
25          121.   Defendants deny the allegations made against them in paragraph 121.
26          122.   Defendants deny the allegations in paragraph 122.
27          123.   Defendants deny the allegations in paragraph 123.
28   ...


30                                              Page 14 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 15 of 21


1                                 SEVENTH CAUSE OF ACTION
2      NEGLIGENT HIRING, TRAINING, SUPERVISORY AGAINST DEFENDANTS
                 NDOC AND NURSES FLORES, AND SASTRILLO
3

4           124.   As to paragraph 124, Defendants reallege and incorporate their answers to
5    the prior paragraphs as if fully set forth herein.
6           125.   Paragraph 125 contains legal conclusions that require no response. To the
7    extent Plaintiffs purport to allege any conduct by NDOC, NDOC denies the allegations.
8           126.   Paragraph 126 contains conclusory allegations about unidentified individuals
9    that cannot fairly be answered, and therefore NDOC denies each allegation made therein.
10          127.   Paragraph 127 contains conclusory allegations about unidentified individuals
11   that cannot fairly be answered, and therefore NDOC denies each allegation made therein.
12          128.   NDOC denies the allegations made in paragraph 128.
13          129.   NDOC denies the allegations made in paragraph 129.
14          130.   NDOC lacks knowledge or information sufficient to form a belief as to the
15   truth of the allegations made in paragraph 130 and therefore denies them.
16          131.   NDOC lacks knowledge or information sufficient to form a belief as to the
17   truth of the allegations made in paragraph 131 and therefore denies them.
18          132.   NDOC denies the allegations made in paragraph 132.
19          133.   NDOC denies the allegations made in paragraph 133.
20                                 EIGHTH CAUSE OF ACTION
21                           PROFESSIONAL NEGLIGENCE
                       AGAINST DEFENDANT NURSING DEFENDANTS
22

23          134.   As to paragraph 134, Defendants reallege and incorporate their answers to
24   the prior paragraphs as if fully set forth herein.
25          135.   Paragraph 135 states legal conclusions that do not warrant a response. To the
26   extent any response is required, Balao, McCrary, and Christopher Shields deny the
27   allegations made against them. To the extent paragraph 135 makes allegations against
28   ...


30                                           Page 15 of 21
          Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 16 of 21


1    other Nursing Defendants, Balao, McCrary, and Chris Shields lack knowledge or
2    information sufficient to form a belief as to their truth and therefore deny them.
3          136.   Paragraph 136 states a legal conclusion which does not warrant a response;
4    to the extent the paragraph makes a factual assertion, the allegation is denied.
5          137.   Defendants Balao, McCrary, and Chris Shields deny the allegations made
6    against them in paragraph 137. To the extent paragraph 137 makes allegations against
7    other Nursing Defendants, Balao, McCrary, and Chris Shields lack knowledge or
8    information sufficient to form a belief as to their truth and therefore deny them.
9          138.   Defendants Balao, McCrary, and Chris Shields deny the allegations made
10   against them in paragraph 138. To the extent paragraph 138 makes allegations against
11   other Nursing Defendants, Balao, McCrary, and Chris Shields lack knowledge or
12   information sufficient to form a belief as to their truth and therefore deny them.
13         139.   Defendants Balao, McCrary, and Chris Shields deny the allegations made
14   against them in paragraph 139 and Exhibit 1 to the FAC. To the extent paragraph 139 or
15   Exhibit 1 to the FAC make allegations against other Nursing Defendants, Balao, McCrary,
16   and Chris Shields lack knowledge or information sufficient to form a belief as to their truth
17   and therefore deny them.
18         140.   Defendants Balao, McCrary, and Chris Shields deny the allegations made
19   against them in paragraph 140. To the extent paragraph 140 makes allegations against
20   other Nursing Defendants, Balao, McCrary, and Chris Shields lack knowledge or
21   information sufficient to form a belief as to their truth and therefore deny them.
22         141.   Defendants Balao, McCrary, and Chris Shields deny the allegations made
23   against them in paragraph 141. To the extent paragraph 141 makes allegations against
24   other Nursing Defendants, Balao, McCrary, and Chris Shields lack knowledge or
25   information sufficient to form a belief as to their truth and therefore deny them.
26         142.   Defendants Balao, McCrary, and Chris Shields deny all allegations made
27   against them in paragraph 142, including Plaintiffs’ alleged damages.         To the extent
28   paragraph 142 makes allegations against other Nursing Defendants, Balao, McCrary, and


30                                          Page 16 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 17 of 21


1    Chris Shields lack knowledge or information sufficient to form a belief as to their truth and
2    therefore deny them.
3           143.   Defendants Balao, McCrary, and Chris Shields deny all allegations made
4    against them in paragraph 143, including Plaintiffs’ alleged damages.           To the extent
5    paragraph 143 makes allegations against other Nursing Defendants, Balao, McCrary, and
6    Chris Shields lack knowledge or information sufficient to form a belief as to their truth and
7    therefore deny them.
8           144.   Defendants deny the allegations made in paragraph 144.
9           145.   As to Plaintiffs’ prayer for relief, Defendants deny they are liable for punitive
10   damages or any other forms of alleged damages, fees, interest, or costs, and deny Plaintiffs’
11   prayer for relief and each allegation made therein in its entirety.
12          146.   Defendants deny every allegation and alleged opinion in Exhibit 1 to the FAC.
13          147.   Defendants deny each allegation in the FAC and Exhibit 1 thereto that they
14   did not specifically admit.
15          148.   Defendants reserve the right to amend this answer as necessary to conform to
16   the evidence discovered after this answer is filed.
17                                   AFFIRMATIVE DEFENSES
18                                 FIRST AFFIRMATIVE DEFENSE
19          The FAC fails to state a claim upon which relief can be granted.
20                             SECOND AFFIRMATIVE DEFENSE
21          Defendants were not personally involved in the cause in fact and/or the proximate
22   cause of the alleged constitutional deprivations.
23                                 THIRD AFFIRMATIVE DEFENSE
24          Plaintiffs’ claims are time-barred by applicable statutes of limitations.
25                             FOURTH AFFIRMATIVE DEFENSE
26          Defendants at all relevant times acted in good faith toward Plaintiffs. Therefore,
27   Defendants are entitled to qualified good faith immunity from damages.
28   ...


30                                           Page 17 of 21
          Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 18 of 21


1                              FIFTH AFFIRMATIVE DEFENSE
2          Defendants are entitled to qualified and absolute immunity.
3                               SIXTH AFFIRMATIVE DEFENSE
4          Defendants are entitled to sovereign immunity.
5                            SEVENTH AFFIRMATIVE DEFENSE
6          Defendants are entitled to immunity under the Eleventh Amendment.
7                             EIGHTH AFFIRMATIVE DEFENSE
8          Plaintiffs failed to mitigate their damages, if any, and are therefore barred from
9    seeking any damages hereunder.
10                             NINTH AFFIRMATIVE DEFENSE
11         Plaintiffs were negligent in their conduct and such negligence is the sole, primary
12   and superseding cause of any damages sustained by them, if any.
13                             TENTH AFFIRMATIVE DEFENSE
14         Plaintiffs lack standing to bring some or all their claims.
15                           ELEVENTH AFFIRMATIVE DEFENSE
16         Defendants are entitled to discretionary immunity from liability because the acts
17   complained of were discretionary in nature or were performed while carrying out a statute
18   or regulation.
19                           TWELFTH AFFIRMATIVE DEFENSE
20         At all relevant times, Defendants held a good faith belief that they were acting
21   reasonably and that their actions were privileged and legally justified.
22                         THIRTEENTH AFFIRMATIVE DEFENSE
23         Plaintiffs’ damages or injuries were caused by fellow servants.
24                         FOURTEENTH AFFIRMATIVE DEFENSE
25         Plaintiffs’ conduct constitutes a waiver of any alleged wrongful conduct undertaken
26   by Defendants.
27                          FIFTEENTH AFFIRMATIVE DEFENSE
28         Plaintiffs’ conduct ratified any alleged wrongful conduct by Defendants.


30                                          Page 18 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 19 of 21


1                             SIXTEENTH AFFIRMATIVE DEFENSE
2           Defendants are immune from liability as a matter of law.
3                           SEVENTEENTH AFFIRMATIVE DEFENSE
4           Plaintiffs’ damages are legally and proximately caused solely by Morgan’s conduct.
5                            EIGHTEENTH AFFIRMATIVE DEFENSE
6           Plaintiffs’ negligence caused or contributed to any injuries or damages which
7    Plaintiffs may have sustained and requires that Plaintiffs be denied damages or that their
8    damages be diminished in proportion to the amount of negligence attributable to Plaintiffs.
9                            NINETEENTH AFFIRMATIVE DEFENSE
10          Defendants cannot be sued for monetary damages while acting in their official
11   capacities in a civil action.
12                            TWENTIETH AFFIRMATIVE DEFENSE
13          Plaintiffs are estopped from pursuing any claims against Defendants in accordance
14   with equitable principles of jurisprudence.
15                          TWENTY-FIRST AFFIRMATIVE DEFENSE
16          The doctrines of res judicata and/or collateral estoppel bar Plaintiffs from asserting
17   the matters set forth in their FAC and act as a bar to any relief sought by Plaintiffs.
18                        TWENTY-SECOND AFFIRMATIVE DEFENSE
19          Plaintiffs’ alleged damages or injuries were legally and proximately caused by third
20   parties and Plaintiffs themselves.
21                         TWENTY-THIRD AFFIRMATIVE DEFENSE
22          Plaintiffs fail to state a cognizable constitutional claim under the United States
23   Constitution or under the Nevada Constitution and/or NRS 41.031 or 41.0322.
24                        TWENTY-FOURTH AFFIRMATIVE DEFENSE
25          At all relevant times, Defendants acted in accordance with applicable law and prison
26   procedures that are constitutionally required.
27   ...
28   ...


30                                          Page 19 of 21
           Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 20 of 21


1                         TWENTY-FIFTH AFFIRMATIVE DEFENSE
2           Plaintiffs’ professional negligence claim against Jane Balao, Christopher Shields,
3    and Rosemarie McCrary fails under NRS 41A.071 and is void ab initio.
4                            TWENTY-SIXTH AFFIRMATIVE DEFENSE
5           Plaintiffs’ claims against Jane Balao, Christopher Shields, and Rosemarie McCrary
6    are barred by laches.
7                       TWENTY-SEVENTH AFFIRMATIVE DEFENSE
8           Plaintiffs’ claims fail because Defendants were not deliberately indifferent.
9                        TWENTY-EIGHTH AFFIRMATIVE DEFENSE
10          Plaintiffs’ claims against Jane Balao, Christopher Shields, and Rosemarie McCrary
11   fail because they did not proximately cause Plaintiffs’ alleged injuries or damages.
12                        TWENTY-NINTH AFFIRMATIVE DEFENSE
13          Plaintiffs allege no conduct against Defendants for which punitive or exemplary
14   damages could or should be awarded and lack evidence to support punitive damages
15   against any Defendant pursuant to the applicable standards of proof.
16                            THIRTIETH AFFIRMATIVE DEFENSE
17          Permitting punitive damages would violate the Defendants' rights secured by the
18   United States Constitution and Nevada Constitution and any punitive damages award is
19   barred by federal and state statutes, including NRS 41.035.
20                           THIRTY-FIRST AFFIRMATIVE DEFENSE
21          Plaintiffs are not entitled to punitive damages because no act or omission of the
22   Defendants was fraudulent, oppressive, malicious, willful, wanton, with reckless disregard
23   for the safety of others, or with an evil mind.
24                        THIRTY-SECOND AFFIRMATIVE DEFENSE
25          Plaintiffs’ alleged damages are capped under NRS 41.035.
26          Defendants reserve the right to amend this answer to allege additional affirmative
27   defenses if so warranted.
28   ...


30                                           Page 20 of 21
     Case 2:21-cv-01161-JAD-BNW Document 9 Filed 07/12/21 Page 21 of 21


1     WHEREFORE, Defendants pray for relief as follows:
2     1.    That Plaintiffs take nothing by virtue of their FAC.
3     2.    That Plaintiffs’ claims against Defendants be dismissed with prejudice.
4     3.    For attorney fees and costs of suit herein.
5     4.    For such other relief that the Court deems appropriate.
6     DATED this 12th day of July, 2021.
7                                     AARON D. FORD
                                      Attorney General
8
                                      By: /s/ Akke Levin
9                                        Akke Levin (Bar No. 9102)
                                         Senior Deputy Attorney General
10                                       Katlyn M. Brady (Bar No. 14173)
                                         Senior Deputy Attorney General
11                                       Attorneys for Defendants Gary Piccinini, Bryan
                                         Shields, Dwight Neven, Joel Tyning, Nevada
12                                       Department of Corrections, Jane Balao,
                                         Christopher Shields, and Rosemarie McCrary
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                    Page 21 of 21
